11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Billie Dean,                           * Original Mandamus Proceeding

No. 11-20-00136-CV                           * October 22, 2020

                                             * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be dismissed. Therefore, in accordance with
this court’s opinion, the petition for writ of mandamus is dismissed.